Citation Nr: 1023926	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1. Entitlement to an initial evaluation in excess of 10 
percent for service connected left knee degenerative joint 
disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right wrist carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to 
February 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC).

In July 2006, the Board remanded this case for further 
development, specifically for the issuance of a statement of 
the case (SOC).  The RO issued a SOC in March 2007.  Thus, 
VA has complied with the July 2006 remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The Veteran's service connected left knee condition is 
characterized by non-compensable limitation of motion, pain, 
and mild instability.

2.  The February 21, 2002 arthroscopy of the Veteran's left 
knee condition resulted in a period of convalescence until 
April 8, 2002.

3.  In correspondence received in January 2008, prior to the 
promulgation of a decision in the appeal, the appellant 
requested that his appeal on the issue of entitlement to an 
initial rating in excess of 10 percent for right wrist carpal 
tunnel syndrome be withdrawn.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
evaluation for the Veteran's service- connected left knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.30, 4.45, 4.71a, 
Diagnostic Codes 5010 (2009).

2.  The criteria for a temporary total disability rating 
following the February 21, 2002, arthroscopy have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.30 (2009).

3.  The criteria for a separate grant of service connection 
due to left knee instability have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.30, 4.45, 
4.71a, Diagnostic Code 5257 (2009).

4.  The criteria for withdrawal of an appeal by the appellant 
have been met with respect to the Veteran's claim of 
entitlement to an initial rating excess of 10 percent for 
right wrist carpal tunnel syndrome. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  These notice requirements apply to all five 
elements of a service connection claim, including disability 
ratings and effective dates.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

In this case, the Veteran's left knee claim arises from an 
appeal of the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

Regarding the duty to assist, the Board is not aware of the 
existence of additional relevant evidence in connection with 
the Veteran's claims that VA has not sought.  VA treatment 
records, private treatment records, VA medical examination 
results, and statements of the Veteran and his 
representative have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Analysis

As an initial matter, the Board notes that the Veteran 
underwent left knee arthroscopy in February 21, 2002, which 
resulted in a period of convalescence of roughly seven weeks, 
until he was cleared without restriction to return to work on 
April 8, 2002.  As such, the Veteran is entitled to a 
temporary total disability evaluation for that time.  See 38 
C.F.R. §4.30.  The following analysis concerns the severity 
of his left knee condition during the course of the appeals 
process both before and after this convalescence period.

In a January 2006 rating decision, the Veteran was granted 
service connection for his left knee condition with a 10 
percent evaluation, effective November 10, 1998, under 
diagnostic code 5010-5257.  38 C.F.R. § 4.71a.  The Veteran 
appealed that decision.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board notes that the rating decision 
indicated that service connection was warranted "based on 
both your arthritic degenerative changes and recurrent 
subluxation of the knee..."  In this regard, the Board calls 
attention to VAOPGCPREC 23-97, which holds that separate 
ratings may apply for arthritis and instability of the knee.  
Specifically, the VA General Counsel has held that, when x- 
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in at least 
noncompensable limitation of motion. See VAOPCGPREC 9-98 
(August 14, 1998).

In the present case, the evidence establishes x-ray evidence 
of arthritis in the left knee, per the October 2007 VA 
examination.  Moreover, the record here also shows 
instability of the left knee, as will be discussed below.  
Accordingly, separate evaluations are in order here.  The 
Board will thus begin the analysis as though the current 10 
percent applies to the arthritic component of the disability.  
Entitlement to a rating in excess of this amount will be 
considered, followed by a discussion of the appropriate 
initial rating for the instability aspect of the left knee 
disability in question.    

With respect to limitation of motion, Diagnostic Code 5260 
affords a 10 percent rating where flexion is limited to 45 
degrees.  A 20 percent evaluation is for application where 
flexion is limited to 30 degrees.  To achieve the next-higher 
30 percent rating, the evidence must show flexion limited to 
15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg 
extension, is also of relevance here.  Under that Code 
section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent evaluation 
is for application where extension is limited to 10 degrees.  
A 20 percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.  

Moreover, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

The Veteran here underwent a VA examination in November 2005 
in conjunction with this claim.  At that time, the Veteran 
complained of pain and stiffness, with weekly flare-ups.  His 
active range of motion was 0 to 95 degrees flexion with pain 
beginning at 90 degrees and full extension without pain.  The 
examiner found no additional functional limitation due to 
repetitive motion.  See 38 C.F.R. § 4.45; DeLuca, 8 Vet. 
App. 202, 204-07 (1995).  The examiner noted that the 
Veteran walked with a limp.  

In October 2007, the Veteran underwent another VA medical 
examination in conjunction with this claim.  At that time, he 
complained of mild constant knee pain, with frequent flare-
ups.  Upon physical examination, the Veteran had 90 degrees 
of flexion with pain beginning at 70 degrees and full 
extension without pain.  The examiner noted a decrease in 
flexion to 70 degrees after repetitive motion due to pain and 
lack of endurance.  Extension was to 0 degrees.

The range of motion findings detailed above do not on their 
face support the next-higher 20 percent evaluation for either 
flexion or extension of the left knee.  However, the Board 
must consider additional limitation of function per 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this regard, the Board acknowledges the Veteran's 
complaints of everyday left knee pain, with flare-ups once or 
twice per week.  Moreover, the October 2007 VA examination 
report indicated that the Veteran, a police officer, had 
missed 30 days of work over the past 12 months due to his 
knee problems.  Moreover, the examiner found that the Veteran 
was moderately impaired due to the left knee disability.  For 
these reasons, the Board finds that the Veteran's overall 
disability picture most nearly approximates a 20 percent 
evaluation for the arthritic component of the left knee 
disability.  However, he needed no assistive devices for 
ambulation, per the examination reports.  Given this, and 
considering the other objective findings detailed above, the 
disability picture is not found to warrant a 30 percent 
evaluation for the left knee arthritis.  Again, his level of 
impairment was described as moderate, as opposed to severe.

Additionally, the Board notes that separate ratings can be 
assigned when the criteria for a compensable rating under 
both Diagnostic Code 5260 and 5261 are met. VAOPGCPREC 9-2004 
(September 17, 2004), 69 Fed. Reg. 59990 (2004). However, 
based on the evidence described above, there is no showing of 
at least a noncompensable degree of disability as to both 
left knee flexion and left knee extension.  As such, a 
separate rating pursuant to VAOPGCPREC 9-2004 is not 
warranted here.

The Board will now turn to the evaluation of left knee 
instability.  Again, as already noted, a separate rating for 
such instability is warranted per VAOPGCPREC 23-97.  

Instability is evaluation under Diagnostic Code 5257.  In 
order to qualify for the next higher evaluation of 20 
percent, the Veteran's service-connected left knee disability 
must be characterized by moderate subluxation or lateral 
instability.  38 C.F.R. § 4.71a.  The Board notes that the 
terms "mild," "moderate" and "severe" are not defined in 
the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.

As mentioned above, he had arthroscopy in February 2002.  
Records from the weeks following surgery note complaints of 
swelling, clicking, and pain.  The November 2005 VA 
examination indicated that the Veteran walked with a limp.  
Stability testing revealed mild instability.  There was mild 
instability of the medial collateral ligaments and normal 
stability of the lateral collateral ligaments.  Subsequent 
VA examination in October 2007 indicated that the left knee 
was stable.  

The Board acknowledges the Veteran's substantive appeal, in 
which he reported wearing a left knee brace on occasion.  
However, the objective evidence of record, as detailed in 
pertinent part above, does not reveal more than mild 
instability.  In fact, stability testing performed at the 
most recent VA examination yielded entirely normal results.  
However, resolving doubt in the Veteran's favor, a separate 
10 percent evaluation for mild instability will be assigned 
throughout the rating period on appeal.

The Board acknowledges that the Veteran's left meniscus has 
been removed.  
However, an additional evaluation based on symptomatic 
cartilage removal under Diagnostic Code 5259 is not 
warranted.  However, this symptomatology is essentially 
duplicative of the instability symptoms for which a rating 
is already in effect.  As such, assignment of another 
evaluation under Diagnostic Code 5259 would constitute 
impermissible pyramiding here.  See 38 C.F.R. § 4.114.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case.  As such, 
extraschedular referral is not in order here.

In sum, the Veteran is entitled to a 20 percent evaluation 
for left knee arthritis and a 10 percent evaluation for left 
knee instability throughout the rating period on appeal, 
excluding a period of total temporary rating awarded in 
connection with a February 21, 2002, surgery.  In reaching 
these conclusions the benefit of the doubt has been applied 
as appropriate.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Withdrawn Appeal

Finally, with respect to the Veteran's claim of entitlement 
to an increased rating for right wrist carpal tunnel 
syndrome, the Board notes that it may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. 38 U.S.C.A. § 7105 (West 2002). 
An appeal may be withdrawn as to any or all issues involved 
in the appeal at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.204 (2009). Withdrawal may be made 
by the appellant or by his or her authorized representative. 
38 C.F.R. § 20.204.

In the present case, the appellant, has withdrawn his appeal 
for an increased rating for right wrist carpal tunnel 
syndrome in a January 2008 communication. Thus, there remain 
no allegations of errors of fact or law for appellate 
consideration with respect to this claim. Accordingly, the 
Board does not have jurisdiction to review this claim and it 
is dismissed.


ORDER

A temporary total disability rating for the Veteran's left 
knee condition under the provisions of 38 C.F.R. § 4.30 based 
upon convalescence following the February 21, 2002, 
arthroscopy is granted, subject to the law and regulations 
governing the award of monetary benefits.

An initial evaluation of 20 percent for left knee arthritis 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.

A separate 10 percent initial rating for service-connected 
left knee instability is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for right wrist carpal tunnel syndrome is 
dismissed.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


